COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Jose Angel Serrano

Appellate case number:     01-22-00566-CV

Trial court case number: 1176366

Trial court:               County Civil Court at Law No. 4 of Harris County

        On August 2, 2022, related filed this mandamus proceeding, asserting that the county court
failed to transfer the cause to the probate court. It now appears that the cause has been transferred
and thus this proceeding is moot. Accordingly, we ask relator to file either a motion to dismiss the
original proceeding or a notice explaining why this original proceeding is not moot on or before
November 14, 2022. If a response is not received by the deadline, this Court will dismiss the
original proceeding as moot.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting individually


Date: November 3, 2022